Citation Nr: 1647149	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for seborrheic keratosis (claimed as moles), to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1951 to April 1955 and National Guard service from January 1959 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for seborrheic keratosis. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's seborrheic keratosis is related to exposure to ionizing radiation during active service.


CONCLUSION OF LAW

The criteria for service connection for seborrheic keratosis (claimed as moles), to include as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§  3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Legal Criteria for Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

III. Factual Background and Analysis

The Veteran contends that his currently diagnosed seborrheic keratosis began shortly after his separation from active duty.  He believes it is due to exposure to ionizing radiation while participating in Operation Teapot, a U.S. atmospheric nuclear test series, from January to April 1955 at Nevada Proving Ground.

The Veteran's account of the in-service event (exposure to ionizing radiation) has been constant throughout the record on appeal and the Board finds him to be a credible historian.  The Veteran reports that he was within 5 miles of ground zero of at least ten nuclear tests.  The Veteran contends that he was not given protective gear to wear during the tests and was instructed to "turn his back to the mushroom cloud/cover face with his arm" as the explosion was occurring.  Thus, the most significant impact of the radiation was his back.  Additionally, the Veteran discusses being sent out to the blast areas with no protective gear, other than film badges to record radiation exposure, to look for any animals that survived the explosion.

A September 2005 letter from the Defense Threat Reduction Agency (DTRA) confirms the Veteran's participation in a radiation-risk activity, Operation Teapot, conducted at the Nevada Test Site in 1955.  Therefore, the Veteran's in-service incurrence of radiation exposure has been confirmed by the record.  

The Veteran was afforded an April 2015 VA examination in connection with his claim and the examiner found that the Veteran's seborrheic keratosis was at least as likely as not incurred in or caused by his military service (specifically his participation in Operation Teapot).  The examiner based this opinion on the documented fact that he was a participant in Operation Teapot, where the Veteran reported that he was within a 5 mile radius of detonated atomic bombs with no protective gear.  The examiner found that not only is it conceivable that the Veteran was exposed to ionizing radiation, but that the examiner would expect the time frame for seborrheic keratosis to appear would be less than 10 years after the Veteran's exposure to radiation.  The Veteran stated that his seborrheic keratosis started to appear approximately 5-10 years after his involvement in Operation Teapot, corroborating the examiner's exposure theory.  The examiner also noted that the Veteran does not have a family history of seborrheic keratosis and it is therefore less likely to have a genetic autosomal dominant component for seborrheic keratosis.  Specifically, the examiner noted that given the severe case on the Veteran's back, one would expect to see a family history of seborrheic keratosis if that was the etiology of seborrheic keratosis in this Veteran.  Additionally, the examiner noted that although sunlight exposure is believed to be one of the many causes of seborrheic keratosis, the Veteran did not have significant sunlight exposure to contribute to the "somewhat early onset of an enormous amount of SKs [seborrheic keratosis] mainly on his back."  Therefore, due to the unknown exact etiology of the development of seborrheic keratosis, the lack of family history of the skin disorder, and lack of excessive sunlight exposure, the examiner concluded that it is more likely than not that the Veteran's ionizing radiation exposure sustained during Operation Teapot did contribute to the development of seborrheic keratosis. 
In May 2015, another VA examination occurred, and the VA examiner found that the Veteran's seborrheic keratosis is not related to his military service, specifically as a result of his exposure to ionizing radiation.  The examiner's rationale for this opinion rested on the concept that there is no scientific basis to prove that the Veteran's seborrheic keratosis is due to the ionizing radiation he was exposed to.  Additionally, the examiner stated that some cases of seborrheic keratosis are idiopathic and arise in individuals who do not have a family history of seborrheic keratosis or history of excessive sun exposure, such as the Veteran.

In April 2016, the RO requested a radiation dose estimate pursuant to 38 C.F.R. § 3.311(a)(1) from the DTRA.  In May 2016, the DTRA responded to the RO with the maximum amount of radiation the Veteran could have been exposed to during his participation in Operation Teapot.  The RO forwarded this dose assessment to the Director of Compensation and Pension Services in June 2016.  Following this, the Acting Director of Compensation Service requested the Under Secretary of Health to review the available records, including the dose assessment, and provide an opinion whether it is likely, unlikely, or as likely as not that the Veteran's seborrheic keratosis resulted from exposure to radiation in service. 

In August 2016, the Under Secretary of Health issued a letter to the Director of Compensation Service stating the opinion that it is not likely that the Veteran's seborrheic keratosis can be attributed to radiation exposure from his military service.  The opinion's rationale was that seborrheic keratosis is the most common benign tumor in older individuals, occurs more frequently in sunlight-exposed areas, and radiation exposure is not a known cause for this skin condition.  However, the Under Secretary of Health acknowledged that no specific etiologic factors have been identified for seborrheic keratosis. 

The evidence of record contains conflicting competent medical opinions regarding the question of whether the Veteran's skin disorder is related to his active duty service.  Where conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that it provides an adequate reason or basis for doing so.  Winsett v. West, 11 Vet. App. 420, 425 (1998).

The Board has carefully reviewed the evidence of record and finds that it is approximately in equipoise.  The Board has not given weight to the number of opinions for or against the Veteran's claim, but rather to the probative value of the opinions.  While the medical professionals' opinions may differ, this does not diminish the probative value of either side's opinions as all of the medical opinions of record contain sound medical evidence from qualified medical professionals expressing well-reasoned opinions.  Notably, although two of the opinions weigh against the Veteran's claim, all of the medical professionals who provided opinions have acknowledged that the actual etiology of seborrheic keratosis can be unknown.

Therefore, the Board finds that the evidence is in relative equipoise, the benefit of the doubt doctrine is applicable, and the claim for service connection for seborrheic keratosis is granted.   38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for seborrheic keratosis is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


